DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

From MPEP 2144.04

C. Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic
power press which read on the prior art except with regard to the position of the starting
switch were held unpatentable because shifting the position of the starting switch would
not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ
7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device
was held to be an obvious matter of design choice). However, "The mere fact that a
worker in the art could rearrange the parts of the reference device to meet the terms of
the claims on appeal is not by itself sufficient to support a finding of obviousness. The
prior art must provide a motivation or reason for the worker in the art, without the benefit
of appellant’s specification, to make the necessary changes in the reference device." Ex
parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.
1984).



From MPEP 2144.04

B. Changes in Shape
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice
which a person of ordinary skill in the art would have found obvious absent persuasive
evidence that the particular configuration of the claimed container was significant.).


A. Changes in Size/Proportion
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber
package "of appreciable size and weight requiring handling by a lift truck" where held
unpatentable over prior art lumber packages which could be lifted by hand because
limitations relating to the size of the package were not sufficient to patentably distinguish
over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
("mere scaling up of a prior art process capable of being scaled up, if such were the case,
would not establish patentability in a claim to an old process so scaled." 531 F.2d  at
1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),
cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that,
where the only difference between the prior art and the claims was a recitation of relative
dimensions of the claimed device and a device having the claimed relative dimensions
would not perform differently than the prior art device, the claimed device was not
patentably distinct from the prior art device.


From MPEP 2144.04


B. Making Integral
In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a
fluid transporting vehicle was rejected as obvious over a prior art reference which
differed from the prior art in claiming a brake drum integral with a clamping means,
whereas the brake disc and clamp of the prior art comprise several parts rigidly secured
together as a single unit. The court affirmed the rejection holding, among other reasons,
"that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice."); but see Schenck v.
Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed
to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding
structure, a base structure, and a supporting means which form "a single integral and
gaplessly continuous piece." Nortron argued that the invention is just making integral what
had been made in four bolted pieces. The court found this argument unpersuasive and held
that the claims were patentable because the prior art perceived a need for mechanisms to
dampen resonance, whereas the inventor eliminated the need for dampening via the one-
piece gapless support structure, showing insight that was contrary to the understandings
and expectations of the art.).


Claims 1, 5, 8 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Overton 5647884 in view of Kar 4531959, Chang 6152399 Molin 2011/0287195, Sommers 6674096, Li 7915627 and Ali 5756165.
Claims 1 and 26: Overton figure 1 clearly discloses a draw furnace, two coating applicators (15, 20), and the irradiator 17.   And figure 2 of Overton discloses the fiber take-up system with the spool.  Overton does not disclose the shield and LEDs.  The coating applicators 15, 20 are not a ‘coating system configured to…”.
 Kar teaches to use a chamber to contain the coating liquid (bath) when drawing fibers at speeds over 3 m/sec for more economic production without entrapping bubbles (col. 1, line 50 to col. 2, line 33).  It would have been obvious to provide the Kar coating structures to perform the Overton coating (at  15 and 20 and 21), so as to permit one to draw fibers a speeds greater than 3 meters/sec. without causing bubbles in the coating. The coating device of Kar has a guide die and sizing die (col. 4, lines 35-37).  The coating device of Kar is the same as the structure that Applicant discloses as corresponding to the ‘coating system[s] configure to apply” the primary and secondary coating. 

Overton does not disclose that the take-up system has the whip shield.  Chang teaches (col. 2, lines 3-13) that most manufacturers have shields  around winding spools for safety reasons.  Chang also teaches another type of shield for fiber entry whip reduction (col. 4, lines 29-48).  It would have been obvious to provide a shield around the Overton spool for safety reasons and/or to reduce fiber entry whip.  The shield would surround the majority of one spool.  For a set of one member, the single member constitutes a majority of the set.  
Overton does not disclose the plurality of LEDs. Ali teaches (col. 2, lines 8-24) that using on-reel UV exposure on the take up spool can increase energy efficiency by a factor of 10-1000 and enhance fiber pullout strength.  It would have been obvious to improve the Overton apparatus by providing UV light to the take-up reel for the advantages taught by Ali.  
See Molin which discloses (at paragraph [0008]) that for curing glass-fiber coatings that UVLED require significantly less energy than conventional UV lamps.  Li discloses (col. 1, lines 47-51) that it is typical to use an array of LEDs to achieve a desired intensity when replacing conventional bulbs.  It would have been obvious to use an array of UVLEDs as the UV light source in the on-reel exposure so as to reduce the amount of energy needed and  so as to achieve the desired intensity for curing the coating.
As to the LEDs being attached to an interior wall: it would have been obvious to have the LEDs be attached to something, so that they stay in their intended position.  It would have been obvious to make an interior wall (i.e. an internal vertical surface) the structure that the LEDs are attached as a matter of convenience.  It would have been obvious to attach the LED to a wall, so that the LED is directed toward the fiber.  If the is not attached, it would be free to not be directed as desired.  For example vibrations my cause it to shift locations if it is not secured.  It would have been obvious to use the Chang shield 11 to protect workers from the fiber in the Overton process 
Fig. 3 of Ali suggests lamps 33 along the wall.  It would have been obvious to attach the LEDs to the interior wall/surface of the Chang shield to avoid the need of other structure for holding the LEDs. 


As to the LEDs forming a row: see [0033] of Molin.  Li discloses (col. 1, lines 47-51) that it is typical to use an array of LEDs to achieve a desired intensity when replacing conventional bulbs.  It would have been obvious to use an array (comprising at least one row) so as to achieve the desired intensity for curing the coating. 
As to the plurality spanning a width equal to a width of the spool: Ali discloses that the fiber is exposed equally (col. 2, lines 16-20).  It would have been obvious to have LED span the entire width of the spool so that all of the fiber has equal exposure to the UV light.  If the LEDs were only at a single location (e.g. in the middle) then there would not be uniform exposure.
 As to the LEDs being the type that direct light: Sommers is evidence (col. 1, lines 48-53) that LEDs are typically ‘highly directional’.  It would have been obvious to use highly directional LEDs in the apparatus because they are typical of LEDs and to orient the LEDs so that they direct their light to the coated fiber.

Claims 27-28: The shielding of Chang does not appear to have any reflector.  Also the take-up system does not appear to have any reflector.  It would be obvious to not have any reflectors because none is indicated.  Also one would realize that adding reflectors to the shielding would add additional expense without any apparent benefit.
Claim 5: it would have been obvious to use an LED in the shape of a bar, depending upon what shapes are available for purchase.
Claim 8: It would have been obvious to use LED with an area of about 1 mm, depending upon what size of available LED’s are most economically used.
Claims 29-30: See Ali col. 2, lines 16-24 which teaches equal exposure of the fibers. It would have been obvious to use LEDs such that the exposure is equal across all the fibers.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Overton 5647884 in view of Kar 4531959, Chang 6152399 Molin 2011/0287195, Sommers 6674096, Li 7915627 and Ali 5756165 as applied to claim 1 above, and further in view of Costello 2010/0281922.
Claim 9: Overton does not disclose a non-contact mechanism which directs the fiber as claimed.  Costello teaches to use non-contact mechanisms to redirect the fiber so as to maintain the quality of the fiber [0026] and for the purpose of adding components to the production system [0027].  It would have been obvious to redirect the Overton fiber as it is being drawn so as to add an extra coating unit as suggested by Costello.  It is noted that ‘directs the optical fiber’ relates to an intended use.  
Claim 10: see [0028] of Costello.
Claims 11- 12: the any empty space would have a path that the fiber can take.  A fiber can move any path one desires to move the fiber, e.g. by moving the fiber by hand.  The paths are not structure.

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
It is argued that the prior art rejection is improper because it relies on impermissible hindsight.  It is asserted that since Ali is directed to curing a partially cured fiber while the Overton process has a ‘final cure stage’ prior to the fiber being wound on the spool.  Applicant points out one would not modify Overton to further cure the already-cured fiber.  This is not persuasive because the claims and rejection are directed to an apparatus and not a process (of curing).  The rejection does not propose further curing a completely cured fiber.  Ali teaches one can increase the rate of fiber production using the Overton apparatus by increasing the fiber speed and permitting some of the curing to occur on the reel.   It appears that Applicant might be construing the Overton ‘final cure stage’ as meaning that the curing must be completed at the stage.  Examiner disagrees because one would understand ‘final’ as merely referencing the location of the stage (structure) and not a finality of a curing process.  Examiner notes that Overton is directed to tensioning fiber when the coating is still deformable (col. 2, lines 19-48).  One of ordinary skill would understand that since the coating is still deformable that it is not yet completely cured.    The word ‘stage’ is understood to be a nonce word equivalent to ‘means’.   Most importantly, the apparent hindsight is clearly provided by Ali which teaches to increase production speed by partially curing (rather than fully curing) the fiber prior to accumulation on the spool followed by completing the cure while on the spool.
It is argued that further curing a fiber after the final cure stage would impermissibly change the principle of operation of Overton and require reconstruction of the Overton process.   This is not persuasive because the argument fails to identify any principle of operation that would be altered by using UV lights in the Overton process.   Examiner understands the principle of the Overton invention is using a capstan-belt so as to reduce deformation of the fiber.  The use of Ali lights would not prevent or otherwise alter the advantage of the Overton device/teachings/improvement. 
It is also argued that Overton’s (col. 4, lines 14-20) use of a measuring device implies that curing affects the diameter of the coated optical fiber and a further curing stage would alter the diameter of the fiber and this would require substantial redesign of the Overton process.   Examiner disagrees because   Overton states (col. 4, line 15) that the fiber ‘may’ pass through a measuring device.  The word ‘may’ signifies the diameter measurement is optional and thus not necessary.  And thus it is not necessary to redesign the Overton process.  One of ordinary skill would understand that some variation in the thickness of the protective could be tolerated.  The fact that one might recognize some value in controlling the coating thickness is insufficient to suggest that one would interpret Overton as requiring a coating of an exact thickness. 
In response to applicant's argument that the modifications of Chang and Ali cannot both be used together, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection does not propose using either the Ali lamps or the Ali whip shield.   Rather Ali is relied upon for evidence that  on-reel UV exposure on the take up spool can increase energy efficiency by a factor of 10-1000 and enhance fiber pullout strength.  The argument that the Chang specific structure and the Ali specific structures cannot be physically combined is a straw-man argument because the rejection does not propose such a combination. 
It is argued that that the placement of the UV LEDs  on the interior wall of Chang is impermissible hindsight and does not rely on any fact gleaned from the prior art.  This is not persuasive because one would understand that Chang has interior surfaces.  It is not inventive to have a vertical surface (i.e. a wall).  Humans have been using walls since prehistoric times (i.e. cave paintings).   Attaching items to walls is a ubiquitous practice.  Applicant has not offered any explanation why such might be considered an inventive concept.  One would not expect such common concepts to be explicitly presented in the prior art.
It is argued that the Office requires size or specific placement of LEDs be necessary.  Examiner apologizes for the confusion.  There is no such requirement.  Examiner’s observation that no size/placement was indicated as being necessary was not intended to suggest Applicant needed to make a showing that such was necessary.  Since they are not a necessary part of the invention a proper finding of obviousness does not require showing that a specific size/placement would have been obvious.  Examiner understood prior arguments as arguing ‘necessary’ features – features that Examiner could not find any evidence as being necessary.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741